Exhibit 10.1

SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

THIS SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
dated as of April 28, 2017, is entered into by and among (a) Nuverra
Environmental Solutions, Inc. (“Nuverra”) and Heckmann Water Resources
Corporation, Heckmann Water Resources (CVR) Inc., 1960 Well Services, LLC, HEK
Water Solutions, LLC, Appalachian Water Services, LLC, Badlands Power Fuels, LLC
(a Delaware limited liability company), Badlands Power Fuels LLC (a North Dakota
limited liability company), Landtech Enterprises, L.L.C., Badlands Leasing, LLC,
Ideal Oilfield Disposal, LLC, Nuverra Total Solutions, LLC, NES Water Solutions,
LLC and Heckmann Woods Cross, LLC (such entities, together with Nuverra, the
“Company”); and (b) the undersigned holders of the 2021 Notes (together with
their respective successors and permitted assigns under this Agreement,
collectively, the “Supporting Noteholders”). The Company and the Supporting
Noteholders are referred to herein as the “Parties”. Capitalized terms used
herein and not defined herein shall have the meanings ascribed to such terms in
the Restructuring Support Agreement (as defined below).

RECITALS

WHEREAS, the Parties are party to that certain Restructuring Support Agreement,
dated as of April 9, 2017 (as amended by that certain First Amendment to
Restructuring Support Agreement dated April 20, 2017, the “Restructuring Support
Agreement”), and desire to amend the Restructuring Support Agreement as set
forth in this Amendment;

WHEREAS, pursuant to Section 9 of the Restructuring Support Agreement, the
Parties may modify, amend or supplement the Restructuring Support Agreement with
a writing signed by all Parties;

NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto hereby agree to amend the Restructuring
Support Agreement as follows:

1. Amendments to the Restructuring Support Agreement.

1.01. The Restructuring Term Sheet annexed as Exhibit A to the Restructuring
Support Agreement is hereby deleted in its entirety and replaced with Exhibit A
to this Amendment.

2. Ratification. Except as specifically provided for in this Amendment, no
changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect.

3. Effect of Amendment. This Amendment shall be effective on the date on which
the Company has received all signature pages of the Parties hereto. Following
the effective date of this Amendment, whenever the Restructuring Support
Agreement is referred to in any



--------------------------------------------------------------------------------

agreements, documents, and instruments, such reference shall be deemed to be to
the Restructuring Support Agreement as amended by this Amendment.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Joseph M. Crabb

Name:   Joseph M. Crabb Title:   Executive Vice President Nuverra Environmental
Solutions, Inc. Appalachian Water Services, LLC Badlands Leasing, LLC Badlands
Power Fuels, LLC (DE) Badlands Power Fuels, LLC (ND) Heckmann Water Resources
Corporation Heckmann Water Resources (CVR) Inc. Heckmann Woods Cross, LLC HEK
Water Solutions, LLC Ideal Oilfield Disposal, LLC Landtech Enterprises, L.L.C.
NES Water Solutions, LLC Nuverra Total Solutions, LLC 1960 Well Services, LLC
NUVERRA ENVIRONMENTAL SOLUTIONS, INC., As agent and attorney-in-fact for each of
the foregoing entities By:  

/s/ Joseph M. Crabb

Name:   Joseph M. Crabb Title:   Vice President



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL [SUPPORTING NOTEHOLDER]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Restructuring Term Sheet



--------------------------------------------------------------------------------

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS OF RESTRUCTURING

This term sheet (the “Restructuring Term Sheet”) outlines certain of the
principal economic terms of a proposed restructuring (the “Restructuring
Transaction”) of the outstanding indebtedness of, and equity interests in,
Nuverra Environmental Solutions, Inc. and its direct and indirect domestic
affiliates and subsidiaries. The proposed terms and conditions set forth in this
Restructuring Term Sheet are intended as an outline of certain material terms of
the Restructuring Transaction. This Restructuring Term Sheet does not include
descriptions of all terms, conditions and other provisions that would be
contained in definitive documentation related to a financial restructuring and
is not intended to limit the scope of discussion or negotiation of any matters
not inconsistent with the specific matters set forth herein. The transactions
contemplated by this Restructuring Term Sheet will be subject to the terms and
conditions to be set forth in definitive documents at a later date. This
Restructuring Term Sheet does not constitute an offer of securities or a
solicitation of the acceptance or rejection of any restructuring or similar
plan. The Restructuring Transaction is intended to be effectuated through a
pre-packaged in-court restructuring and chapter 11 plan of reorganization
described below.

This Restructuring Term Sheet is strictly confidential and may not be shared
with any person.

 

I.      GENERAL

   Company; Debtors    Nuverra Environmental Solutions, Inc. (the “Company”)
together with the following of its subsidiaries that are parties to the RSA (as
defined below): Heckmann Water Resources Corporation, Heckmann Water Resources
(CVR) Inc., 1960 Well Services, LLC, HEK Water Solutions, LLC, Badlands Power
Fuels, LLC (a North Dakota limited liability company), Landtech Enterprises,
L.L.C., Badlands Leasing, LLC, Ideal Oilfield Disposal, LLC, Nuverra Total
Solutions, LLC, NEW Water Solutions, LLC, and Heckmann Woods Cross, LLC (each, a
“Nuverra Group Debtor” and collectively, the “Nuverra Group Debtors”),
Appalachian Water Services, LLC (the “AWS Debtor”), Badlands Power Fuels, LLC (a
Delaware limited liability company) (the “Badlands (DE) Debtor” and together
with the AWS Debtor and the Nuverra Group Debtors, the “Debtors” and subsequent
to emergence from chapter 11 pursuant to the order confirming the Plan, the
“Reorganized Debtors”). ABL Lenders    Lenders (collectively, “ABL Lenders”)
under the ABL Facility due March 31, 2017, inclusive of any revolving loans or
letters of credit outstanding (as amended, restated or otherwise modified from
time to time, the “ABL Facility”). As of April 28, 2017, approximately
$24.5 million plus accrued and unpaid interest thereunder was outstanding under
the ABL Facility. Term Lenders    Ascribe Capital LLC (“Ascribe”) and Gates
Capital Management, Inc. (“Gates” and together with Ascribe, the “Term Lenders”)
as lenders under the last-out first lien term loan due April 15, 2021 (as
amended, restated or otherwise modified from time to time, the “Term Loan”). As
of April 28, 2017, approximately $80 million plus accrued and unpaid interest
thereunder was outstanding under the Term Loan. 2021 Noteholders    Holders
(collectively, “2021 Noteholders”) of approximately $356 million in principal
amount of 12.50%/10.0% second lien notes (the “2021 Notes”) due April 15, 2021.1
As of April 28, 2017, Ascribe and Gates hold approximately 83% of the 2021 Notes
(including all outstanding capitalized interest paid-in-kind) and shall be
referred to herein, collectively, as the “Supporting Noteholders”.

 

1  Interest payable at 12.5% PIK before April 15, 2018 and thereafter until
maturity at 10% of which 50% will be PIK and 50% in cash.



--------------------------------------------------------------------------------

2018 Noteholders    Holders (collectively, “2018 Noteholders”) of approximately
$40.4 million in principal amount of 9.875% senior unsecured notes (the “2018
Notes”) due April 15, 2018. Vehicle Financing Obligations    Vehicle financings
obligations of the Debtors under agreements for the leasing, purchase or other
financing of vehicles used in the Company’s business, as of April 27, 2017, in
the aggregate principal amount of approximately $6.7 million (the “Vehicle
Financing Obligations”). Existing Equity Holders    Holders (collectively,
“Existing Equity Holders”) of all equity interests and options to purchase
equity interests in the Company, including, without limitation, the 150,940,973
shares of common stock in the Company, as of March 31, 2017, and the penny
warrants issued in connection the Company’s exchange offer and incurrence of the
Term Loan in April 2016 (collectively, the “Existing Equity Interests”).
Restructuring Transaction   

Subject to the terms hereof, the Debtors shall file for chapter 11 relief in the
District of Delaware (the “Bankruptcy Court”) to restructure their balance
sheets through pre-packaged plans of reorganization (collectively, the “Plan”).
The Plan, which will comprise the Nuverra Group Plan, the AWS Plan and the
Badlands (DE) Plan, will constitute a separate pre-packaged plan of
reorganization for each of the Debtors. The Plan may be confirmed and
consummated as to each of Debtors separate from, and independent of,
confirmation and consummation of the Plan as to any other Debtor. The Debtors’
chapter 11 cases will be consolidated for procedural purposes only and shall not
be substantively consolidated under the Bankruptcy Code.

 

The Plan shall be consistent with the terms of this Restructuring Term Sheet
unless otherwise agreed by the Debtors and the Supporting Noteholders and
satisfactory in form and substance to the Debtors and the Supporting
Noteholders, acting reasonably and in good faith.

Plan Support    The Supporting Noteholders shall enter into a restructuring
support agreement (the “RSA”) with the Company wherein they will commit to
support the Restructuring Transaction and the Plan.

II.     FINANCING

Debtor in Possession Financing    The Debtors shall be provided with
debtor-in-possession financing (the “DIP Facilities”) consisting of one or more
of the following: (a) a super-priority, secured, debtor-in-possession revolving
credit facility (the “DIP Revolving Facility”) provided by the ABL Lenders (in
such capacity, the “DIP Revolving Lenders”) and (b) a super-priority, secured,
debtor-in-possession term loan facility (the “DIP Term Facility”) provided by
one or more of the Term Lenders (in such capacity, the “DIP Term Lenders”, and
together with the DIP Revolving Lenders, the “DIP Lenders”). The DIP Facilities,
and all borrowings thereunder, shall be subject to a budget updated monthly
(with weekly cash reporting) and approved by the DIP Lenders. The terms and
conditions of the DIP Facilities shall be acceptable to the Supporting
Noteholders and the Debtors, acting reasonably and in good faith.



--------------------------------------------------------------------------------

Plan Funding   

The Reorganized Debtors shall be funded on effective date of the Plan (the
“Effective Date”) by the proceeds of the Rights Offering (as defined below) and,
if necessary, the Exit Facility (as defined below).

 

The proceeds of the Rights Offering and Exit Facility shall be in an aggregate
amount which shall be sufficient to fund required distributions under the Plan,
including to pay in full all outstanding amounts under the DIP Facilities
(subject to the conversion of the DIP Term Loans to New Common Stock as
described below) and the ABL Facility on the Effective Date.

Rights Offering    Pursuant to and in connection with the consummation of the
Restructuring Transactions, following confirmation of the Plan, the Company will
distribute rights (the “Rights”) to the holders of 2021 Note claims against the
Debtors and holders of 2018 Note claims against the Badlands (DE) Debtor that
will permit such the holders thereof to acquire, in the aggregate, $150 million
of New Common Stock (the “Rights Offering”). The New Common Stock issued in
connection with the Rights Offering will be sold at a total enterprise valuation
of the Reorganized Debtors on the Effective Date of $350 million (the “Plan
Value”). The Rights shall be exercisable prior to the Effective Date. Exit
Financing   

To the extent necessary after the Rights Offering, the Reorganized Debtors shall
be funded on the Effective Date by a new first lien, senior secured exit
facility (the “Exit Facility”), which Exit Facility shall be in form and
substance acceptable to the Supporting Noteholders.

 

The Debtors and the Supporting Noteholders will work in good faith to source and
execute on the Exit Facility, which can be in the form of an asset backed
revolver, term loan or combination thereof. The Term Loan Lenders shall provide
a standby commitment to fund the Exit Facility. Such Term Loan Lenders shall be
paid a six percent (6%) fee, payable in cash and or New Common Stock at the
election of the Term Loan Lenders, in connection with the Exit Facility
Commitment.

 

  III. TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

 

Administrative Expense Claims    Holders of an administrative expense claim
shall be paid in full, in cash, on the Effective Date; provided, that,
(a) administrative expense claims incurred in the ordinary course will be paid
in accordance with their terms and (b) fees and expenses of professionals
retained under section 327 or 1103 of the Bankruptcy Code will be paid in
accordance with the procedures established by the Bankruptcy Court. Priority Tax
Claims    Holders of priority tax claims shall be paid in full, in cash, on the
Effective Date or treated in an alternative manner consistent with the
Bankruptcy Code and determined by the Debtors and the Supporting Noteholders,
acting reasonably and in good faith. Other Priority Claims    Holders of other
priority claim shall be paid in full, in cash, on the Effective Date or treated
in an alternative manner consistent with the Bankruptcy Code and determined by
the Debtors and the Supporting Noteholders, acting reasonably and in good faith.



--------------------------------------------------------------------------------

Other Secured Claims    On the Effective Date, to the extent there exist any
claims against the Debtors secured by liens other than as set forth in this
Restructuring Term Sheet, all such secured claims allowed as of the Effective
Date will be satisfied at the option of the Debtors, with the consent of the
Supporting Noteholders, by either (a) payment in full in cash, (b) reinstatement
pursuant to section 1124 of the Bankruptcy Code, or (c) such other recovery
necessary to satisfy section 1129 of the Bankruptcy Code. ABL Facility Claims
and DIP Revolving Facility    On the Effective Date, the ABL Lenders shall, in
full satisfaction of their ABL Facility claims and DIP Revolving Claims, be paid
in full in cash from proceeds of the Exit Facility. DIP Term Loans and Term Loan
Claims   

On the Effective Date, in full satisfaction of the claims arising under the DIP
Term Loans and Term Loans outstanding as of the Effective Date (collectively,
the “Term Loan Claims”), the Term Loan Claims shall be treated as follows:

 

(A)   (i) $75 million of Term Loan Claims shall convert into New Common Stock at
the Plan Value, subject to dilution by the MIP (as defined below), the Rights
Offering and as a result of the conversion of the Remainder Term Loan Claim
Conversion (as defined below) and (ii) the Term Lenders shall receive an equity
conversion fee equal to 5% of $75 million, payable in New Common Stock issued at
the Plan Value ((i) and (ii), the “Term Loan Claim Conversion”); and

 

(B)   The remaining Term Loan Claims, if any, (the “Remainder Term Loan Claims”)
shall,

 

i.       First, to the extent of available proceeds from the Rights Offering in
excess of $50 million after repayment of the ABL Facility Claims and payment of
costs and expenses of the chapter 11 cases, be paid in cash from the proceeds of
the Rights Offering, and

 

ii.      Second, any remaining balance shall be converted into New Common Stock
at the Plan Value (the “Remainder Term Loan Claim Conversion”), subject to
dilution by the MIP (as defined below) and the Rights Offering.

2021 Notes Claims    On the Effective Date, the 2021 Noteholders shall receive,
in full satisfaction of their 2021 Notes claims, their pro rata share of (a)
99.75% of the New Common Stock (subject to dilution by the MIP), and (b) 50% of
the Rights. 2018 Notes Claims    Subject to agreement among the Supporting
Noteholders and the Debtors, on the Effective Date, the holders of 2018 Note
claims against the Nuverra Group Debtors shall receive from the Nuverra Group
Debtors, in full satisfaction of their 2018 Notes claims, their pro rata share
of (a) 0.25% of the New Common Stock (subject to dilution by the MIP), and (b)
50% of the Rights. The 2018 Notes shall receive no distribution from the
Badlands (DE) Debtor or the AWS Debtor under the Plan. Vehicle Financing
Obligations    The legal, equitable, and contractual rights under the Vehicle
Financing Obligations will be unaltered by the Restructuring Transaction or the
Plan. On the Effective Date, the Debtors will assume all executory contracts and
any related agreements that, give rise to, or are otherwise related to, the
claims arising from the Vehicle Financing Obligations.



--------------------------------------------------------------------------------

Trade Claims and Other

Unsecured Claims

   The aggregate amount of all projected prepetition, non-contingent, undisputed
claims against the Debtors, including, without limitation, all trade and
unsecured claims, other than claims with respect to amounts owed under the ABL
Credit Agreement, the Term Loan Agreement, the 2021 Indenture, the 2018
Indenture, Vehicle Financing Obligations, the Ideal Oilfield APA and the AWS
Promissory Note (as such terms are defined below), shall not exceed $11 million.
Based on this assumption, such claims shall be unimpaired under the Plan.
Existing Equity Interests    Existing Equity Interests shall receive no
distribution under the Plan. Intercompany Claims    All intercompany claims
between Debtor entities will be paid, adjusted, reinstated or discharged as
determined by the Debtors with the consent of the Supporting Noteholders.
Intercompany Interests    On the Effective Date, or as soon as practicable
thereafter, all intercompany interests held by Debtor entities will be
reinstated.

 

  IV. CORPORATE GOVERNANCE AND MANAGEMENT

 

Board of Directors    The Board of Directors of the Reorganized Debtors (the
“New Board”) shall consist of five (5) members: (A) the chief executive officer,
(B) two individuals designated by Ascribe and (C) two individuals designated by
Gates. The composition of the New Board shall fully comply with the standards
and rules of the SEC and the New York Stock Exchange or another applicable
nationally recognized exchange that apply to boards of public companies. The
identities and affiliations of the members of the New Board will be disclosed to
the Bankruptcy Court as required by the Bankruptcy Code. Management    Prior to
the Petition Date, Mark D. Johnsrud shall enter into a new employment agreement
with the Company on terms mutually acceptable to Mark D. Johnsrud and the
Supporting Noteholders, which shall be assumed by the Debtors under the Plan. On
or after the Effective Date, senior management of the Reorganized Debtors,
including a chief financial officer, shall be selected by the Supporting
Noteholders and shall enter into management employment agreements on terms that
shall be mutually acceptable to such employee and the Supporting Noteholders
(the “New Employment Agreements”). The New Employment Agreements shall supersede
and replace any existing employment agreements for such employee in effect prior
to the Effective Date. Management Incentive Plan    On or as soon as reasonably
practicable after the Effective Date, a management incentive plan (the “MIP”)
shall be adopted by the New Board to provide designated members of senior
management of the Reorganized Debtors with equity-based incentive grants
(including, without limitation, options and restricted stock units) for twelve
and one-half percent (12.5%) of the fully-diluted shares the New Common Stock.
MIP awards of equity-based incentives not granted on the Effective Date or
shortly thereafter will remain in the MIP reserve pool for future grants. The
specific identities of recipients, amounts and timing of MIP grants and other
terms and conditions of the MIP will be determined by the New Board.



--------------------------------------------------------------------------------

Charter, By-Laws and

Organizational Documents

   All charters, by-laws, limited liability company agreements and other
organizational documents of the Reorganized Debtors shall be amended or amended
and restated to comply with any applicable provisions of the Bankruptcy Code and
as agreed to by the Debtors and the Supporting Noteholders, acting reasonably
and in good faith.

 

  V. OTHER PLAN TERMS

 

Exemption from SEC Registration    The issuance and distribution of the New
Common Stock and Rights shall be exempt from registration under the Securities
Act of 1933 and any other applicable securities laws pursuant to Section 1145 of
the Bankruptcy Code. Registration Rights    On the Effective Date, the
Reorganized Debtors, the Supporting Noteholders and significant holders of New
Common Stock shall enter into a registration rights agreement (the “Registration
Rights Agreement”), which agreement shall be in form and substance acceptable to
the Debtors and the Supporting Noteholders, acting reasonably and in good faith.
The Registration Rights Agreement shall provide for the Reorganized Debtors,
promptly following the Effective Date, to use best efforts to take all necessary
actions to enhance the public float of the New Common Stock, including the
filing of applicable registration statements and resale shelves as soon as
practicable, and to pursue all transactions (strategic or otherwise) to enhance
the liquidity of holders of the New Common Stock. Reporting    Following the
Effective Date, the Reorganized Debtors will continue to be a public reporting
company under the Securities Exchange Act of 1934 and will use best efforts to
have the New Common Stock listed on the New York Stock Exchange or another
nationally recognized exchange, as soon as practicable following the Effective
Date. Listing    The Reorganized Debtors shall use their reasonable best efforts
to have the New Common Stock listed on the New York Stock Exchange or such other
exchange acceptable to the Supporting Noteholders. Releases and Exculpation   

The board of directors of the Company and the senior management in place
immediately prior to the Effective Date, the DIP Lenders, the ABL Lenders, the
Term Lenders and the 2021 Noteholders will receive releases and exculpation
(from each other, from the Debtors, the Reorganized Debtors and from holders of
claims against and interests in the Debtors) on customary terms.

 

D&O coverage and indemnity obligations will continue without any lapses for the
board of directors of the Company and the senior management in place immediately
prior to the Effective Date, as well as for newly appointed directors and
officers.

Tax Structure    To the extent possible, the Restructuring Transaction
contemplated by this Restructuring Term Sheet will be structured so as to obtain
the most tax-efficient structure, as determined by the Supporting Noteholders,
acting reasonably and in good faith, in consultation with the Company, for the
Debtors or the Reorganized Debtors and their equity holders post-transaction.



--------------------------------------------------------------------------------

Professional Fees and Expenses    The Plan shall provide that all of the
Supporting Noteholders’ professional fees and out-of-pocket expenses incurred in
connection with the Restructuring Transaction or any other matter in connection
therewith, including, without limitation, those fees and expenses incurred
during the Debtors’ chapter 11 cases, shall be paid by the Debtors prior to and
as a condition to the occurrence of the Effective Date without need for a fee
application or Bankruptcy Court approval. Executory Contracts and Unexpired
Leases   

Except with respect to all existing employment agreements that are being
replaced, all of which shall be rejected under the Plan, all executory contracts
and unexpired leases against any Debtor shall be deemed assumed pursuant to the
Plan unless expressly rejected by any of the Nuverra Group Debtors, AWS Debtor
or Badlands (DE) Debtor, in each case with the consent of the Supporting
Noteholders. All claims for damages arising from the rejection of executory
contracts and unexpired leases shall receive no distribution under the Plan.

 

In addition, the Debtors shall expressly assume the reimbursement agreement by
and among the Company and the Supporting Noteholders, which memorializes the
Company’s obligation to reimburse the Supporting Noteholders’ professional fees
and out-of-pocket expenses.

AWS Promissory Note    Subject to agreement among the Supporting Noteholders and
the Debtors acting reasonably and in good faith, the legal, equitable, and
contractual rights in respect of (i) that certain AWS Promissory Note pertaining
to the acquisition of the remaining interest in Debtor Appalachian Water
Services, LLC (the “AWS Promissory Note”) and (ii) documents and agreements
related thereto shall not be assumed by the AWS Debtor and holders of such
claims shall receive no distribution under the AWS Plan on account of such
claims unless expressly assumed by the AWS Debtor. The Holders of claims related
to the AWS Promissory Note and documents and agreements related thereto shall
also receive no distribution on account of such claims from the Nuverra Group
Debtors or the Badlands (DE) Debtor under any Plan. Ideal Oilfield APA   
Subject to agreement among the Supporting Noteholders and the Debtors acting
reasonably and in good faith, the legal, equitable, and contractual rights under
that (i) certain Purchase and Sale Agreement by and Among Badlands Power Fuels,
LLC, Ideal Oilfield Disposal, LLC, TDL Resources LLC, 9 Z’s LLC and Chax
Holdings, LLC dated as of May 19, 2013 (the “Ideal Oilfield APA”) and
(ii) related documents and agreements shall not be assumed by the Badlands (DE)
Debtor and holders of claims relating to the Ideal Oilfield APA and related
documents and agreements shall receive no distribution under the Badlands (DE)
Plan unless expressly assumed by the Badlands (DE) Debtor. In the case of
assumption, claims relating to the Ideal Oilfield APA and related agreements and
documents may be satisfied by the Badlands (DE) Debtor with consideration in the
form of New Common Stock or cash. Holders of claims relating to the Ideal
Oilfield APA and related documents and agreements shall receive no distribution
from the Nuverra Group Debtors or the AWS Debtor under the Plan. Additional Plan
Provisions and Documentation    The Plan shall contain other customary
provisions for chapter 11 plans of this type. The Plan and all supporting and
implementing documentation (including briefs and other pleadings filed in
support thereof, all documents filed as part of any plan supplement and the
order confirming the Plan) shall be in form and substance acceptable to the
Debtors and the Supporting Noteholders, acting reasonably and in good faith.



--------------------------------------------------------------------------------

  VI. OTHER TERMS

 

Governing Law    New York. Press Releases    Subject to applicable law or rules
of any securities exchange and execution of a satisfactory non-disclosure
agreement, advance review of all public statements by the Company or the Debtors
related to the Restructuring Transaction (including press releases, Form 8Ks or
other statements) shall be provided to the Supporting Noteholders prior to
filing, and the Debtors will, in good, faith consider any comments provided by
the Supporting Noteholders. Certain Closing and Other Conditions to the
Restructuring Transaction   

The Restructuring Transaction and the occurrence of the Effective Date of the
Plan shall be subject to usual and customary and necessary conditions for a
transaction of this type, as well as other conditions satisfactory to the
Debtors and the Supporting Noteholders acting reasonably and in good faith,
including, without limitation:

 

•    The terms, conditions and circumstances of any and all material court or
transaction documents relating to the Restructuring Transaction and the Debtors
shall be acceptable to the Supporting Noteholders in all respects and will have
been reviewed and expressly approved by the Supporting Noteholders.

 

•    All of the DIP Term Lenders’ and Supporting Noteholders’ professional fees
and out-of-pocket expenses incurred in connection with the Restructuring
Transaction or any other matter in connection thereto, including, without
limitation, those fees and expenses incurred during the Debtors’ chapter 11
cases, shall have been paid by the Debtors as a condition to the Effective Date.

 

•    Entry into the New Employment Agreements on terms acceptable to the Debtors
and the Supporting Noteholders.

 

•    To the extent that the Restructuring Transaction would trigger a “change of
control” payment or similar payment payable to any employee of the Debtors, or a
claim of an employee arising from the rejection of an employment agreement, all
such employees shall permanently waive such payments and claims.

 

•    The Restructuring Transaction shall be structured in the most tax efficient
manner to effectuate the Plan as determined by the Supporting Noteholders,
acting reasonably and in good faith, in consultation with the Debtors, and all
accounting treatment and other tax matters shall be resolved to the satisfaction
of the Supporting Noteholders in consultation with the Debtors.

 

•    All requisite governmental or regulatory approvals for the Restructuring
Transaction shall have been obtained and no governmental or regulatory authority
shall have taken any action that could reasonably be expected to have a material
adverse effect on the consummation (including, without limitation, timing) of
the Restructuring Transaction.

 

•    Subject to and as more specifically described in the RSA, there is no
material adverse change to the assets, liabilities, businesses or prospects of
the Debtors which occurs or is discovered after the date of execution of the
RSA.

 

•    Immediately prior to the Effective Date, the aggregate amount of all
projected prepetition, non-contingent, undisputed claims against the Debtors,
including, without limitation, all trade and unsecured claims, other than claims
with respect to amounts owed under the ABL Credit Agreement, the Term Loan
Agreement, the 2021 Indenture, the 2018 Indenture, Vehicle Financing
Obligations, the Ideal Oilfield APA, and the AWS Promissory Note Claims, shall
not exceed $8.5 million.